DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on February 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,965,277 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al. (U.S. Patent 6,252,437 cited in the Information Disclosure Statement filed February 26, 2021, hereafter Fischer).
Claim 1:  Fischer teaches inter-integrated circuit input circuitry (Figure 1), comprising: 
a pull-up current circuit (110 comprising VDD, the inherent circuitry that generates VDD, 120, 125, 130, GND); and 
an input circuit comprising: 
an output inverter (130); 
an input inverter (125); 

a pull-up transistor (MP13) coupled to the input of the input inverter (at Vds); 
a cascode transistor (MP12) coupled to the pull-up current circuit (at VDD and coupled to Vds via M9) and the pull-up transistor (via Vds and VDD), and configured to isolate the pull-up transistor (MP13 at nd8) from capacitance of a conductor (VDD) coupled to the pull-up current circuit and the input circuit (column 4 lines 18-21 and 33-37).  

Claim 2:  Fischer further teaches that the conductor is a first conductor (VDD); and 
the input circuit comprises a second conductor (nd8) coupled to the pull-up transistor (MP13) and the cascode transistor (MP12 via M9); and4300-0684US v215TI-90890 
the first conductor is longer than the second conductor (Figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Du et al. (U.S. Patent 8,344,760 cited in the Information Disclosure Statement filed February 26, 2021, hereafter Du).
Claim 3:  Fischer teaches the limitations of claim 1 above.  Fischer does not specifically teach that the input circuit comprises a first transistor.  Du teaches an input circuit (Figures 2, 3 and 6) comprising an input terminal (218); and a first transistor (612) coupled to the input terminal (218) and the input of the input inverter (via NG).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first transistor taught by Du in the circuit of Fischer to provide a dynamic bias (column 2 lines 32-45 of Du).  

Claim 4:  The combined circuit further teaches a first bias voltage source coupled to the cascode transistor (BIAS; Figure 1 of Fischer); and 
a second bias voltage source coupled to the first transistor (gate of 612; Figure 6 of Du).  

Claim 5:  The combined circuit further teaches the input inverter comprises a second input coupled to the input terminal (VN, VP; Figure 1 of Fischer via M3 and M4).  

Claim 6:  The combined circuit further teaches that the input inverter (125; Figure 1 of Fischer) comprises a high-side circuit (MP10; Figure 1 of Fischer); and 


Claim 7:  The combined circuit further teaches that the input inverter (125; Figure 1 of Fischer) comprises a low-side circuit (MN1; Figure 1 of Fischer); and 
the input circuit comprises feedback circuitry (ON; Figure 1 of Fischer) configured to provide a feedback signal (signal at ON), based on signal at an input of the output inverter, to the low-side circuit (via 120 and Vds).  

Claim 8:  Fischer teaches inter-integrated circuit input circuitry (Figure 1), comprising: 
a pull-up current circuit (120 and inherent circuitry that generates VDD); and 
a first input circuit (105), comprising a pull-up input terminal (nd9) coupled to a first output terminal of the pull-up current circuit (via nd8 connection to 120);
a second input circuit (110) comprising: 
	a pull-up input terminal (VDD) coupled to a second output terminal of the pull-up current circuit (via connection to 120); 
a signal input terminal (Vds); 
a signal output terminal (OP); 
an output transistor (MP11) comprising: 
a first terminal coupled to the signal output terminal (drain); and 
a second terminal coupled to a power supply rail (source); 
a second transistor (MP13) comprising: 

a second terminal coupled to a third terminal of the output transistor (gate); and 
a cascode transistor (MP12) comprising: 
a first terminal coupled to a third terminal of the second transistor (source); 
a second terminal coupled to a second bias voltage source (gate); and 
a third terminal coupled to an output terminal of the pull-up current circuit (nd9); 
wherein the first input circuit (105) is disposed at a first distance from the pull-up circuit (via Vds) and the second input circuit (110) is disposed at a second distance from the pull-up circuit (Figure 1 of Fischer).
Fischer does not specifically teach a first transistor.  Du teaches a buffer circuit (Figures 2 and 6) comprising a first transistor (612) comprising: 
a first terminal coupled to the input terminal (to 218 corresponding to ON of Fischer, connected to Vds of Fischer via 120 of Fischer); and 
a second terminal coupled to a first bias voltage source (via 611).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first transistor taught by Du in the circuit of Fischer to provide a dynamic bias (column 2 lines 32-45 of Du).

Claim 9:  The combined circuit further teaches a first conductor (VDD; Figure 1 of Fischer) connecting the second output terminal of the pull-up current circuit (ON via 
a second conductor (nd8; Figure 1 of Fischer) connecting the third terminal of the second transistor (MP13; Figure 1 of Fischer) and the third terminal of the cascode transistor (MP12 via M9; Figure 1 of Fischer); 
wherein the first conductor is longer than the second conductor (Figure 1 of Fischer).  

Claim 10: The combined circuit further teaches that the output transistor is a first output transistor (MP11; Figure 1 of Fischer); and 
	the input circuit comprises: a second output transistor (MN2; Figure 1 of Fischer) comprising:
		a first terminal coupled to the signal output terminal (drain); 
		a second terminal coupled to a ground rail (source); and
		a third terminal coupled to the third terminal of the first output transistor (ON).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome.

Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive. 
With respect to claim 1, Applicant asserts that the pull-up current circuit is separate and distinct from the input circuit. Examiner respectfully disagrees. Fischer teaches inter-integrated circuit input circuitry (Figure 1), comprising: a pull-up current circuit (110 comprising VDD, the inherent circuitry that generates VDD, 120, 125, 130, GND); and an input circuit comprising: an output inverter (130); an input inverter (125); a pull-up circuit (MP13 and MP12). 
With respect to claim 8, Applicant further asserts that Fischer teaches a feedback circuit 120, not a pull-up current circuit. Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the structural differences between a pull-up current circuit and a feedback circuit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DIANA J. CHENG/Primary Examiner, Art Unit 2849